NOT FINAL UNTIL TIME EXPIRES TO FILE REHEARING
                     MOTION AND, IF FILED, DETERMINED


                                             IN THE DISTRICT COURT OF APPEAL
                                             OF FLORIDA
                                             SECOND DISTRICT



STEPHEN MATTHEW FERRAN,                      )
                                             )
             Appellant,                      )
                                             )
v.                                           )        Case No. 2D15-3764
                                             )
STATE OF FLORIDA,                            )
                                             )
             Appellee.                       )
                                             )

Opinion filed September 2, 2016.

Appeal from the Circuit Court for
Hillsborough County; Gregory P. Holder,
Judge.

Howard L. Dimmig, II, Public Defender, and
Alisa Smith, Assistant Public Defender,
Bartow, for Appellant.

Pamela Jo Bondi, Attorney General,
Tallahassee, and Lisa Martin, Assistant
Attorney General, Tampa, for Appellee.



PER CURIAM.

             Stephen Matthew Ferran pleaded guilty to two counts of burglary of a

conveyance and one count of possession of burglary tools. He now challenges the

denial of his motion to suppress the evidence. However, although the parties appear to

have agreed that the issue was preserved for appeal, there was neither a stipulation nor
a determination by the trial court that the denial of the motion to suppress was

dispositive. We therefore affirm without further comment. See Fla. R. App. P.

9.140(b)(2)(A)(i); Leonard v. State, 760 So. 2d 114, 119 (Fla. 2000); M.N. v. State, 16
So. 3d 280, 281 (Fla. 2d DCA 2009).

              Because it appears to us that Mr. Ferran may have believed that his plea

was conditioned upon the reservation of his right to appeal from the denial of his motion

to suppress, our affirmance is without prejudice to Mr. Ferran's right to file a timely

motion to withdraw his plea pursuant to Florida Rule of Criminal Procedure 3.850. See

Sears v. State, 920 So. 2d 709, 709 (Fla. 4th DCA 2006); Sloss v. State, 917 So. 2d
941, 942 (Fla. 5th DCA 2005).

              Affirmed.



WALLACE, BLACK, and SALARIO, JJ., Concur.




                                            -2-